SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

788
KA 12-00395
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

RAYMOND CLYDE, DEFENDANT-APPELLANT.


DAVID P. ELKOVITCH, AUBURN, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Robert B.
Wiggins, A.J.), rendered February 1, 2012. The judgment convicted
defendant, upon a jury verdict, of attempted rape in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 28, 2013                           Frances E. Cafarell
                                                   Clerk of the Court